Title: From Thomas Jefferson to John Taylor, 14 February 1821
From: Jefferson, Thomas
To: Taylor, John


            Dear Sir
            
              Monticello
              Feb. 14. 21.
          I recieved three days ago your favor of the 3d with it’s benevolent proposition respecting our deceased & unfortunate friend W. C. Nicholas. he left no son under a course of education. of his three sons, the eldest, Colo Robert, is engaged in an enterprise in Louisiana with his brother in law John Smith. the second is hesitating between that and the study of the law. they are both of them remarkably steady, correct young men of sound judgment and understanding. the 3d son is in the navy. he left 3. married daughters and 3. unmarried. the former are well married; two of them to husbands who are willing but not able perhaps to do much for the family; the other to one who is able, but perhaps not very willing to do much. the widow & 3. unmarried daughters are living on the estate & it’s proceeds. but the negroes will all be sold in the winter. there will then remain to the widow her dower in the lands only. if she sells it will probably yield not more than 5000.D. if she rents, the income will be very scanty, and her health such as to threaten that the 3. unmarried daughters may soon be deprived even of that resource. I recieved some time ago from mr Ritchie, in your name & his, a copy of your late work on the constitution of the US. I returned him my thanks & begged they might be communicated to yourself thro’ the same channel. but I am glad to avail myself of this opportunity of doing it directly and with the more pleasure after having read the book, and acquired a knolege of it’s value. I have no hesitation in saying that it carries us back to the genuine principles of the constitution more demonstratively than any work published since the date of that instrument. it pulverises the sophistries of the Judges on bank taxation, and of the 5. lawyers on lotteries. this last act of venality (for it cannot be of judgment) makes me ashamed that I was ever a lawyer. I have suggested to a friend in the legislature that that body should send a copy of your book to every one of our Representatives & Senators in Congress as a standing instruction and with a declaration that it contains the catholic faith which whosoever doth not keep whole & undefiled without doubt he shall perish everlastingly.Our University labors hard to come into existence. I am surprised it finds enemies in the Colleges & Academies & private classical schools throughout the state as if inimical to them. but it becomes in truth their foundation, not their rival. it leaves to them the field of classical preparation, not proposing to turn itself into a grammar school. it leaves to them that middle degree of instruction in geography, surveying, grammer Etc which will be called for by the great body of those who cannot afford or who do not wish an University education. we shall recieve only those subjects who desire the highest degree of instruction for which they now go to Harvard, to Princeton, N. York & Philadelphia. these seminaries are no longer proper for Southern or Western students. the signs of the times admonish us to call them home. if knolege is power we should look to it’s advancement at home, where no resource of power will be unwanting. this may not be in my day; but probably will in yours. God send to our country a happy deliverance, and to your self health and as long a life as yourself shall wish.
            Th: Jefferson